DANIEL HECKER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hecker v. CommissionerDocket No. 29535.United States Board of Tax Appeals17 B.T.A. 873; 1929 BTA LEXIS 2223; October 11, 1929, Promulgated 1929 BTA LEXIS 2223">*2223 D. H. James, Esq., for the petitioner.  T. M. Mather, Esq., for the respondent.  TRAMMELL17 B.T.A. 873">*873  OPINION.  TRAMMELL: This is a proceeding for the redetermination of a deficiency for 1925 in the amount of $175.57.  The deficiency arises from the action of the respondent in refusing to allow a deduction claimed in that year on account of a net loss sustained in 1924.  The petitioner is an individual residing in the State of Indiana, and was engaged in the road construction business, and in 1924 sustained a net loss in the amount of $6,896.10 as a result of the sale of motor stock.  The respondent refused to allow the deduction for a net loss upon the ground that it was not shown to have been incurred in the operation of a trade or business regularly carried on by the taxpayer.  There is nothing in the record to indicate that the loss was sustained in connection with the operation of a trade or business, and the action of the respondent is accordingly approved.  Judgment will be entered for the respondent.